DETAILED ACTION 
Receipt is acknowledged of applicant’s argument/remarks filed on May 7, 2021, claims 6-7 and 9 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the new ground(s) of rejection. Applicant has amended claims 6 and 9 and add claim 12. 
 Previously, claims 1-5, 8 and 10-11 are withdrawn from further as being drawn to a nonelected Embodiments.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6 is rejected under 35 U.S.C. 103 as being unpatentable over Prisco et al. (Pub No.: US 2009/0062813 A1) in view of Nowatschin et al. (Pub. No.: US 2018/0071049 A1).

Regarding claim 6, Prisco et al. disclose a medical robot system with dynamically adjustable slave manipulator characteristics comprising:
distal coupling (e.g., tool holder 240) configured to hold a medical device (e.g., medical device 250 / attached tool) (see par. 35 and Figure 2); 
one or more distal joints (e.g., section 232) coupled to the distal coupling (e.g., medical device 250) (see par. 35, 39 and Figure 2);  
one or more intermediate joints (e.g., sections 230 / 231 and links 202 / 203) coupled to one or more distal joints (e.g., section 232), the one or more intermediate joints including an active joint (e.g., sections 230 / 231 and links 202 /203 having joints 204 / 205 and active joint 220) (see par. 36-39 and Figure 2);  
19a proximal coupling (e.g., yaw joint 210) coupled to the one or more intermediate joints (e.g., sections 230 / 231 and links 202 / 203) (see par. 36-39 and Figure 2);
a motor coupled to the proximal coupling (e.g., yaw joint 210 having an actuator / motor), the motor is configured to generate power for operating the active joint (e.g., slave manipulators are robotically moved using motor controlled joints (also referred to herein as "active joints") in order to manipulate and/or move their respectively held medical devices) (see par. 38-39, 30); 
 
e.g., master / slave control system comprising a controller(s) having hardware) being configured to control the motor (e.g., said controller(s) configured to control yaw, pitch and insertion joints / gears via actuator(s)) (see par. 40, 15 and 79), 
wherein the one or more distal joints (e.g., section 232) (see par. 35, 39 and Figure 2) comprise: 
a passive joint (e.g., section 232 / insertion gear 245 ) configured to bendably or rotatably couple the distal coupling (e.g., tool holder 240) and the one or more intermediate joints (e.g., sections 230 / 231 and links 202 / 203) to each other (e.g., section 232 / insertion gear 245 configured to extend or retract the instrument 250 via a drive mechanism, for instance, rotating mechanism) (see par. 35, 39 and Figure 2), the passive joint 10including a torque limiter (e.g., actual commandable torque limit of the joint motor) (see par. 60, 69, 75-78), the passive joint (e.g., section 232 / insertion gear 245 ) including rotation joints having three axes which are orthogonal to each other (e.g., see Figure 2 and its annotation - having three axes (X-Y-Z) orthogonal to each other; wherein the insertion gear can contain drive mechanism with multiple rotation joints) (see par. 39, 40, 53), and

    PNG
    media_image1.png
    530
    655
    media_image1.png
    Greyscale


wherein the controller includes at least one processor (e.g., master / slave control system comprising a controller(s) / processor) (see par. 40, 15 and 79), the at least one processor is configured to: 
receive an operation command from the operating part from an operator for operating the active joint (e.g., said controller(s) / processor configured to receive surgeon’s input for operating medical robot joint)(see par. 26-27, 5-6, 14-15; Figure 1).
Furthermore, Prisco et al. disclose said medical robot system configured to manipulate the medical device in response to an operator’s input to perform a minimally invasive surgical procedure on a patient and properly positioned and oriented surgical instrument in order to perform said procedure (see abstract and par. 6). 
 
However, Prisco et al. invention does not disclose specifically (i) a sensor configured to detect an orientation of the passive joint, (ii) 15acquiring an orientation of the passive joint from the sensor (iii) generating a command of the motor from the operation command on the basis of the orientation of the passive joint and an orientation of the active joint.
However, Nowatschin et al. teaches an apparatus for controlling a surgical mechatronic assistance system comprising sensors located at each of the surgical mechatronic joints (e.g., active joint(s) and passive joint(s)) for detecting the orientation / attitude of each joint, wherein a processor / microprocessor controls the motors of the surgical mechatronic arm segments (10, 12, 14, 16, 18, 20, 22) based on the detected sensor signal and operator’s input (see abstract, par. 19, 20, 60-65 and 67 and Figures 1-7 )  
Given the teaching of Nowatschin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Prisco et al.’ invention to incorporate, within the medical robot system, sensors at each of joints of the medical robot for detecting the orientation / attitude of each joint and control the motors of each arm segments based on the detected sensor signal and operator’s input,    
Doing so would enhance a medical robot system configured to manipulate a medical device in response to detected orientation / attitude of each joint of the medical robot and an operator’s input for performing a minimally invasive surgical procedure on a patient.  
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prisco et al. (Pub No.: US 2009/0062813 A1) in view of Nowatschin et al. (Pub. No.: US 2018/0071049 A1) as applied to claims above, and further in view of Bowling et al. (Pub No.: US 20140222207 A1).

Regarding claim 7, Prisco’s invention, as modified by Nowatschin et al., does not specifically disclose wherein the at least one processor is configured to: detect an operation of the torque limiter, generate a command for limiting the operation of the active joint in a case where the torque limiter is operated, and transmit the command to the motor. 
However, Bowling et al. teach a surgical manipulator capable of controlling a surgical instrument comprising a mechanism to determine actual torque for each active joint of an actuated arm mechanism and calculating expected torques for each active joint of the actuated arm mechanism to control the surgical manipulator (e.g., limitation: limiting the operation of the active joint) for holding an instrument steady or moving the instrument along a defined path with a higher degree of accuracy (see abstract, par. 9, 45, 52, 60, 85, 145, 212, 324)
Given the teaching of Bowling et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Prisco’s invention’s to incorporate, within the medical robot system, a mechanism to determine actual torque for each active joint of an actuated arm mechanism and control the surgical manipulator based on the determined actual joint torque for holding an instrument steady or moving the instrument along a defined path with a higher degree of accuracy.
Doing so would enhance a medical robot system configured to manipulate a medical device in response to detected orientation / attitude and torque of each joint of the medical robot and an operator’s input for performing a minimally invasive surgical procedure on a patient and holding an instrument steady or moving the instrument along a defined path with a higher degree of accuracy.  
 
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Prisco et al. (Pub No.: US 2009/0062813 A1) in view of Nowatschin et al. (Pub. No.: US 2018/0071049 A1) as applied to claims above, and further in view of Teillauchet et al.  (Patent No.: US 4,873,885).

Regarding claims 9 and 12, Prisco’s invention, as modified by Nowatschin et al., does not specifically disclose (i) wherein the one or more distal joints further comprise an attaching and detaching coupling configured to detachably attach the one or more distal joints  and the one or more intermediate joint 10part to each other (e.g., claim 9 limitation) and (ii) wherein the attaching and detaching coupling is configured to attach the sensor and the controller such that the sensor is configured to electrically connect from the controller or electrically disconnect from the controller (e.g., claim 12 limitation).
However, Teillauchet et al. teach a telemanipulator slave arm comprising a toggle joint configured to be removed from arm 10 of the telemanipulator slave via a disconnectable coupling device 15. The toggle joint 16 supports an articulated gripper 18 (see col. 3, lines 44-58; col. 1, lines 51-62 and Figure 1).
As Prisco’s invention, as modified by Nowatschin et al., disclose a medical robot comprising a master / slave controller external from the medical robot (see ‘ 813: par. 40, 15 and 79) with sensors located at each of the surgical mechatronic joints (see ‘049: abstract, par. 19, 20, 60-65 and 67 and Figures 1-7) and given the teaching of Teillauchet et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Prisco’s invention’s to incorporate, within the medical robot system, a mechanism for removing a joint section from the rest of a medical robot arm(s) in a way that the sensor(s) and master / slave controller are electrically disconnected.
Doing so would enhance a medical robot system configured to manipulate a medical device in response to detected orientation of each joint of the medical robot and an operator’s input and remove a joint section from the rest of a medical robot arm(s) in a way that the sensor and master / slave controller are electrically disconnected for maintenance or replacement.  
 
Response to Argument
Applicant’s arguments filed on May 7, 2021, with respect to the rejections of claims as cited on the Office Action mailed on February 19, 2021, have been fully considered but are not persuasive. 
Regarding argument with respect to ‘ ”the one or more passive joints including rotation joints having three axes which are orthogonal to each other” ’ (added remark); Applicant may consider that the claim limitation only cited one passive joint and not a plurality of passive joints. Applicant may consider amending the claim limitation to include the argued feature for further consideration. Applicant is kindly invited to consider the above Office Action to view the ground of rejection.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664